United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, CHENEY RIDGE
ANNEX, Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward Pohren, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1578
Issued: December 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2007 appellant filed an appeal of a March 15, 2007 decision of the Office of
Workers’ Compensation Programs denying a recurrence of disability. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
commencing March 22, 2002.
FACTUAL HISTORY
The Office accepted that appellant, then a 38-year-old formal rural carrier, sustained
thoracic outlet syndrome (brachial plexus lesions) in the performance of duty on or before
November 15, 2000. She first realized that her condition was work related on May 21, 2001.
Appellant was last exposed to work factors on May 24, 2001. She rejected a light-duty job offer
and resigned from federal employment effective June 16, 2001 as she was moving out of state.

Appellant first sought medical treatment from Dr. Douglas Pope, an attending Boardcertified family practitioner. In May 23 and 30, 2001 reports, Dr. Pope related appellant’s
symptoms of bilateral hand pain, noting that she worked with her arms above her head to file
mail. He diagnosed thoracic outlet syndrome and restricted appellant from working above
shoulder level. In a June 5, 2001 note, Dr. Pope ruled out carpal tunnel syndrome as nerve
conduction velocity testing was normal. In June 7 and 13, 2001 reports, he renewed the
restriction against working above shoulder level for two-week periods.
In an October 24, 2002 letter, appellant asserted that she required medical care on
October 16, 2002 due to the accepted thoracic outlet syndrome. She requested that the Office
reopen her claim. The Office developed appellant’s letter as a claim for recurrence of disability.1
In a November 15, 2002 letter, the Office advised appellant of the Office’s definition of a
recurrence of disability and of the type of medical and factual evidence needed to establish such
a claim. The Office emphasized the need to submit a rationalized report from her attending
physician explaining how and why the accepted work factors would cause the claimed
recurrence of disability. Appellant was afforded 30 days to submit additional evidence.
In a November 23, 2002 statement, appellant noted that, following her federal
employment, she worked milking cows from September 7 to November 29, 2001, bagging
turkeys on a conveyor belt and forming molded parts at a machining company. She asserted that
she sustained no additional injuries after resigning from federal employment. Appellant
submitted medical evidence.
In March 22 and April 12, 2002 reports, Dr. Javaid Saleem, an attending family
practitioner, noted appellant’s former federal employment. He related her symptoms of
persistent weakness and numbness in both upper extremities. Dr. Saleem diagnosed thoracic
outlet syndrome by history.
In an April 19, 2002 report, Dr. Kurt Possai, an attending osteopath, provided a history of
injury and treatment. He diagnosed possible bilateral thoracic outlet syndrome and probable
bilateral carpal tunnel syndrome.
In an October 16, 2002 note, Dr. Behrouz Rassekh, an attending Board-certified
neurosurgeon, diagnosed thoracic outlet syndrome. In a November 20, 2002 report, he noted that
diagnostic tests were normal and appellant’s upper extremity symptoms had persisted for one
year. Dr. Rassekh then questioned the diagnosis of thoracic outlet syndrome.
By decision dated March 7, 2003, the Office denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. The Office found that
appellant submitted insufficient rationalized medical evidence explaining how and why factors
of her federal employment, ending in May 2001, would cause the claimed recurrence of
disability commencing in March 2002. The Office noted that appellant did not obtain medical
care from October 2001 to March 2002.
1

In a November 15, 2002 letter, appellant’s attorney asserted both that appellant sustained a recurrence of
disability and that the accepted condition had not ceased.

2

In a March 24, 2003 letter, appellant requested an oral hearing. After a requested
postponement, the hearing took place on November 21, 2005. At the hearing, appellant
described her work following her resignation from the employing establishment. For one week,
she worked at a molding company, placing raw material into a machine, closing a door and
pressing a button. Appellant repeated this sequence approximately 25 times an hour. During the
following three months, she worked in a poultry plant alternately bagging turkeys, placing popup timers or sliding the turkeys on a conveyor belt. After this, appellant milked cows on a dairy
farm using an automatic milker. The dairy job required her to lift the milking machine above her
waist approximately 200 times a day over a six-hour period. After moving back to Nebraska,
appellant worked for one year as a personal aide to people with disabilities, assisting with
shopping, cooking and cleaning. She asserted that none of her jobs required her to reach or lift
overhead. Appellant affirmed that she did not seek medical care from May 2001 until
March 2002.2
After the hearing, appellant submitted an April 22, 2002 report from Dr. Dennis Sollom,
an attending Board-certified physiatrist, who related appellant’s symptoms of upper extremity
pain since October 2001. Electromyographic and nerve conduction velocity tests were normal,
ruling out carpal tunnel syndrome or a neuropathy. Dr. Sollom opined that appellant had
possible myofascial pain as opposed to a neurologic condition.
By decision dated and finalized January 27, 2006, an Office hearing representative
affirmed the March 7, 2003 decision, finding that appellant did not establish that she sustained a
recurrence of disability commencing March 22, 2002. The hearing representative found that
appellant failed to submit a rationalized medical opinion based on a complete, accurate factual
and medical history explaining how her federal employment duties ending in May 2001 would
cause the claimed recurrence of disability beginning in March 2002. The hearing representative
noted that appellant’s private-sector employment required repetitive upper extremity motions.
However, the hearing representative did not find that these jobs constituted an intervening cause.
In a January 25, 2007 letter, appellant requested reconsideration. She submitted an
undated report from Dr. Richard J. Feldhaus, an attending Board-certified thoracic surgeon, who
noted reviewing appellant’s hearing testimony, the January 27, 2006 decision and various
medical records. Dr. Feldhaus examined appellant on April 26, 2006 and observed a bilaterally
positive Adson’s sign with “significant bruits in the right and left supraclavicular fossa with her
arms extended above her shoulders.” He also found a bilaterally positive “stick up” position test,
indicative of thoracic outlet syndrome. Dr. Feldhaus related appellant’s account of private-sector
employment at the dairy, machine plant and assisting persons with disabilities. He opined that,
by history, appellant “probably ha[d] a bilateral thoracic outlet syndrome … caused by the
repetitive overhead work activities she engaged in while employed at [the employing
establishment] in 2001 and before.” Dr. Feldhaus explained that thoracic outlet syndrome could
only be resolved by surgically resecting the first rib to relieve pressure on the neurovascular
bundle exiting the chest. As appellant did not have surgery, Dr. Feldhaus opined that her
2

The employing establishment provided comments on appellant’s testimony, asserting that her condition was
related to her private-sector work and not her federal employment. Appellant’s attorney responded in a
December 27, 2005 letter that appellant’s additional work activities did not aggravate or accelerate the accepted
thoracic outlet syndrome.

3

thoracic outlet syndrome “subsequent to March 2002, [was] the same injury she reported to
Dr. Pope on May 23, 2001.”
By decision dated March 15, 2007, the Office denied modification of the prior decision
on the grounds that the evidence submitted was insufficient. The Office found that Dr. Feldhaus’
report did not present objective clinical findings or sufficient medical rationale to establish that
appellant sustained a recurrence of disability as alleged.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”3 When an employee claims a
recurrence of disability due to an accepted employment-related injury, he or she has the burden of
establishing by the weight of reliable, probative and substantial evidence that the recurrence of
disability was caused, precipitated, accelerated or aggravated by the accepted injury. This burden
includes the necessity of furnishing evidence from a qualified physician, who on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally related
to the employment injury. Moreover, sound medical reasoning must support the physician’s
conclusion.4 In this regard, medical evidence of bridging symptoms between the recurrence and
the accepted injury must support the physician’s conclusion of a causal relationship.5 An award
of compensation may not be based on surmise, conjecture or speculation or on an employee’s
unsupported belief of causal relation.6
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.7
ANALYSIS
The Office accepted that appellant sustained thoracic outlet syndrome in the performance
of duty on or before November 15, 2000. She claimed that, beginning on March 22, 2002, she
sustained a recurrence of thoracic outlet syndrome requiring medical treatment. Appellant
submitted medical evidence in support of her claim.

3

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
4

Ricky S. Storms, 52 ECAB 349 (2001).

5

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

See Ricky S. Storms, supra note 4; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

Appellant submitted reports dated from April 19 to October 16, 2002 from Dr. Possai, an
attending osteopathic physician, Dr. Rassekh, an attending Board-certified neurosurgeon and
Dr. Sollom, an attending Board-certified physiatrist. These three physicians found no objective
indications of thoracic outlet syndrome. Their opinions are insufficient to establish causal
relationship as they found no evidence of the accepted condition.
In March 22 and April 12, 2002 reports, Dr. Saleem, an attending family practitioner,
noted appellant’s former federal employment and diagnosed thoracic outlet syndrome by history.
However, he did not provide medical rationale explaining how and why the accepted condition
would cause the claimed recurrence of disability. In the absence of such rationale, Dr. Saleem’s
opinion is insufficient to establish causal relationship in this case.8
Appellant also submitted an undated report from Dr. Feldhaus, an attending Boardcertified thoracic surgeon, who noted objective clinical findings of thoracic outlet syndrome on
the April 26, 2006 examination. Dr. Feldhaus acknowledged appellant’s private-sector
employment at the dairy, turkey plant and machining factory. He opined that appellant’s
thoracic outlet syndrome was “probably” due to repetitive overhead work at the employing
establishment. Dr. Feldhaus then stated that appellant’s thoracic outlet syndrome on and after
March 2002 remained work related as she had not had surgery to resolve the condition. The
Board finds that Dr. Feldhaus’ opinion on causal relationship is speculative and therefore of
diminished probative value.9 Also, he did not explain the lack of documented bridging
symptoms from June 2001 through March 2002.10
The Board notes that the Office denied appellant’s claim for recurrence of disability on
the grounds that she submitted insufficient rationalized medical evidence to establish causal
relationship. The Office mentioned that appellant’s private-sector employment required
repetitive upper extremity motion but did not find that these activities constituted an intervening
cause.11 The only work restrictions of record pertain to overhead work from May 23 through
June 2001, prior to appellant’s private-sector employment. No physician of record proscribed
repetitive upper extremity motions or opined that appellant’s private-sector employment
worsened or aggravated the accepted condition. There is no evidence that appellant sustained a
new injury in private-sector employment. Therefore, the Board finds that there is insufficient
evidence that appellant’s private-sector employment constituted an intervening cause. The
Office appropriately denied the claim based on appellant’s failure to submit sufficient
rationalized medical evidence. Appellant thus failed to meet her burden of proof in establishing

8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

Kathy A. Kelley, 55 ECAB 206 (2004).

10

See Richard McBride, supra note 5.

11

See Carlos A. Marrero, 50 ECAB 117, 119-20 (1998) (the Board found that the claimant’s use of an exercise
machine constituted an intervening cause of appellant’s disability and thus the Office properly denied appellant’s
claim for recurrence of disability); Clement Jay After Buffalo, 45 ECAB 707, 715 (1994) (the Board found that the
claimant’s knee injury sustained while playing basketball broke the legal chain of causation from an accepted knee
injury sustained in the performance of his duties as a firefighter).

5

that the claimed recurrence of disability beginning on March 22, 2002 resulted from the effects
of the accepted thoracic outlet syndrome.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability commencing March 22, 2002.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 15, 2007 is affirmed.
Issued: December 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

